DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 27 April 2020. 
Claims 2-20 are currently pending and being examined. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,631,857. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of Claim 2 are in claim 1 of the Patent.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,631,857. Although the claims at issue all the elements of Claim 12 are in claim 18 of the Patent.

Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  Claim 2 line 7 and Claim 12 line 7 recites “one fastener” should read “one of the fasteners”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 12, lines 10 and 12 recites “an upper surface of a lateral edge”. The definition of edge is “the line where a surface ends” (Merriam-Webster). Meaning an edge cannot have a surface, therefore the claim is unclear and indefinite. Examiner will interpret as solely “an upper surface”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson (US 5,415,334).

In regards to Claim 2, Williamson teaches a loading unit configured for engagement with a surgical instrument (endoscopic surgical stapler 120; Fig. 4), the loading unit comprising:
an end effector (132, 136) including a cartridge assembly (staple cartridge 126) and an anvil assembly (anvil portion 136), one of the cartridge assembly or the anvil assembly being movable with respect to the other of the cartridge assembly and the anvil assembly between an open position and an approximated position (“The operation of the closure handle 140 advances the closure sheath 128, which in turn cams the rear camming surface 134 of the upper jaw portion 132, so that the upper jaw portion 132 is closed toward the lower jaw portion 138 for grasping the body tissues therebetween.” col. 6 l. 17-22), the cartridge assembly configured to house fasteners therein (col. 6 l. 7-16); and

    PNG
    media_image1.png
    636
    768
    media_image1.png
    Greyscale
a pusher (staple drive member 202; Fig. 6; col. 7 l. 5-24) disposed within the cartridge assembly and configured to engage one fastener (single plate 214 for holding a single staple), the pusher including a body portion (214), a first lateral extension (lateral guide rail 218) extending from the body portion in a first direction and including a first pusher guiding surface (annotated Fig. 6) and a second pusher guiding surface (annotated Fig. 6), a second lateral extension (lateral guide rail 218) extending from the body portion in a second, opposite direction and including a third pusher guiding surface and a fourth pusher guiding surface (mirror of the first and second guiding surface in annotated Fig. 6), the first lateral extension and the second lateral extension extend from substantially the same longitudinal position of the body portion (see Fig. 7 showing they extend from the same longitudinal position of the body 214).

In regards to Claim 3, Williamson teaches the loading unit according to claim 2, wherein the first pusher guiding surface of the pusher is disposed on a proximal face of the first lateral extension, and the second pusher guiding surface of the pusher is disposed on a distal face of the first lateral extension (see annotated Fig. 6 showing they are on a proximal and distal faces of the extension 218).

In regards to Claim 4, Williamson teaches the loading unit according to claim 3, wherein the third pusher guiding surface of the pusher is disposed on a proximal face of the second lateral extension, and the fourth pusher guiding surface of the pusher is disposed on a distal face of the second lateral extension (see annotated Fig. 6 showing they are on a proximal and distal faces of the extension 218).


    PNG
    media_image2.png
    308
    714
    media_image2.png
    Greyscale
In regards to Claim 5, Williamson teaches the loading unit according to claim 2, wherein the pusher includes a first camming surface (A; annotated Fig. 7) configured to be engaged by a first wedge of an actuation sled (push bar 468A; Fig. 15). 

In regards to Claim 6, Williamson teaches the loading unit according to claim 5, wherein the pusher includes a second camming surface (B; annotated Fig. 7) configured to be engaged by a second wedge of the actuation sled (push bar 468B; Fig. 15).

In regards to Claim 7, Williamson teaches the loading unit according to claim 2, wherein the pusher includes a first camming surface configured to be engaged by a first wedge of an actuation sled, the first camming surface is disposed beneath the first pusher guiding surface (“The body portion 508 is provided with one ore or more cam contact surfaces 512 for engagement by one or more cam surfaces 478 of the pusher bars 468.” col. 10 l. 49-52).

In regards to Claim 10, Williamson teaches the loading unit according to claim 2, wherein the first lateral extension extends perpendicularly from the body portion (see Fig. 6 showing 218 extending perpendicularly from 214).

In regards to Claim 11, Williamson teaches the loading unit according to claim 10, wherein the second lateral extension extends perpendicularly from the body portion (see Fig. 6 showing 218 extending perpendicularly from 214).

Claims 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson (US 2013/0087602).

In regards to Claim 12, Olson teaches a loading unit configured for engagement with a surgical instrument (surgical stapler 10; Fig. 2), the loading unit comprising:
an end effector (70, 40) including a cartridge assembly (staple cartridge 40) and an anvil assembly (anvil assembly 70), one of the cartridge assembly or the anvil assembly being movable with respect to the other of the cartridge assembly and the anvil assembly between an open position and an approximated position (“Actuation of stapler 10 moves anvil assembly 70 towards staple cartridge 40 thereby grasping or retaining the portion of body tissue therebetween.” ¶[0096]), the cartridge assembly configured to house fasteners therein (“FIG. 3 illustrates a staple cartridge 40' including the staple drive assembly shown in FIG. 1. Staple cartridge 40' includes a plurality of fasteners or staples 50 and a corresponding number of staple pockets or retention slots 60.” ¶[0097]); and
a pusher (staple pusher 260; Fig. 26) disposed within the cartridge assembly and configured to engage one fastener (“each pusher plate 266 includes a top surface 266c that is adapted for releasably engaging a backspan 52 of a staple 50” ¶[0102]), the pusher including a body portion (pusher plate 266) having a bottom surface (surface 266c), a first lateral extension (first cam member 262) extending from the body portion in a first direction (see Fig. 26), and a second lateral extension (second cam member 264) extending from the body portion in a second, opposite direction (see Fig. 26), wherein an upper surface of a lateral edge of the first lateral extension (262b of 262) is disposed at a different height relative to the bottom surface (266c) of the body portion than an upper surface of a lateral edge of the second lateral extension (262a of 264) relative to the bottom surface of the body portion (see Fig. 26 showing various portions of each lateral extension is located at different heights relative to 266c of; ¶[0104])).

In regards to Claim 13, Olson teaches the loading unit according to claim 12, wherein the body portion includes one single, uninterrupted fastener-contacting surface (266c; ¶[0102]).

In regards to Claim 14, Olson teaches the loading unit according to claim 12, wherein the pusher includes a first camming surface configured to be engaged by a first (“First and second cam members 262, 264 include respective first and second cam surfaces 262a, 262b and 264a, 264b (FIG. 26).” ¶[0104]).

In regards to Claim 15, Olson teaches the loading unit according to claim 14, wherein the first camming surface is disposed at an acute angle relative to the body portion of the pusher (“the first receiving angles may be in a range of about 15° to about 55° while the second receiving angles may be in a range of about 5° to about 35°.” ¶[0104]).


    PNG
    media_image3.png
    349
    767
    media_image3.png
    Greyscale
In regards to Claim 16, Olson teaches the loading unit according to claim 14, wherein the first lateral extension of the pusher includes a first pusher guiding surface and a second pusher guiding surface (annotated Fig. 26), a portion of the first camming surface is longitudinally aligned with the first pusher guiding surface (see Fig. 26 showing the surfaces are aligned).

In regards to Claim 17, Olson teaches the loading unit according to claim 14, wherein the pusher includes a second camming surface configured to be engaged by a (“First and second cam members 262, 264 include respective first and second cam surfaces 262a, 262b and 264a, 264b (FIG. 26).” ¶[0104]).

In regards to Claim 18, Olson teaches the loading unit according to claim 12, wherein the first lateral extension extends perpendicularly from the body portion (see Fig. 26 showing 262 extending perpendicularly).

In regards to Claim 19, Olson teaches the loading unit according to claim 18, wherein the second lateral extension extends perpendicularly from the body portion (see Fig. 26 showing 264 extending perpendicularly).

In regards to Claim 20, Olson teaches the loading unit according to claim 12, wherein the first lateral extension (262) and the second lateral extension (264) extend from substantially the same longitudinal position of the body portion (see Fig. 26 showing at least half of 262 and 264 extend from substantially the same longitudinal position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 5,415,334) in view of Woodard (US 2012/0080503).

In regards to Claim 8, Williamson teaches the loading unit according to claim 2. 
Williamson does not expressly teach an outer-most diameter of the end effector is 12 mm with the end effector in the approximated position.
However, Woodard teaches an outer-most diameter of the end effector is 12 mm with the end effector in the approximated position (“end effector 612 (when in a closed position) and the elongated shaft assembly 655 each have a maximum outer diameter that would permit the device to be operably passed through an opening that has a diameter of at least approximately 8-12 mm (approximately 0.31-0.47 inches). However, the end effector 612 and elongated shaft assembly 655 may have other diameters and shapes.” ¶[0365]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the surgical stapler of Williamson, by making the outer-most diameter 12mm, as taught by Woodard, so the surgical stapler could be inserted into smaller incision sites. 

In regards to Claim 9, Williamson as modified by Woodard teaches the loading unit according to claim 8, further including fasteners retained at least partially within the cartridge assembly, at least one fastener has a height of 5 mm (Woodard: “the cartridge thickness may be as much as approximately 0.01 to 0.03 inches (approximately 0.25 mm to 0.76 mm) larger than the staple size.” ¶[0331], therefore, the staple height can be anything smaller than the outer diameter of the stapler when closed including 5mm).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731                                                                                                                                                                                                        9/14/2021